EXHIBIT 23.02 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com July 7, 2010 CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM Board of Directors Pebble U.S. Market Fund, L.L.C. Metairie, Louisiana 70002 To Whom It May Concern: Silberstein Ungar, PLLC (formerly known as Maddox Ungar Silberstein, PLLC) hereby consents to the use in the Form S-1/A Amendment No. 7, Registration Statement under the Securities Act of 1933, filed by Pebble U.S. Market Fund, L.L.C. of our report dated March 25, 2010 relating to the financial statements of Pebble U.S. Market Fund, L.L.C., a Louisiana Limited Liability Company, as of and for the period ending December 31, 2009, and the reference to us under the caption “Experts”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
